NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on November 23, 2021. Claims 1-20 are pending. Claims 1, 11, 12 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent No. 5747682 to Hirano et al. (hereinafter “Hirano:”) discloses vehicle state estimating apparatus includes a slip-angle determining unit which determines a slip angle of a wheel of a vehicle where a friction-coefficient determining unit determines a friction coefficient between a tire of the wheel and a road.

Regarding claim 1, Hirano taken singly or in combination with other prior art of record, does not disclose or teach a computing system for estimating surface friction coefficients, wherein the computing system comprises: at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: cause excitation of a first rear wheel of a vehicle using a first lateral 

Regarding claim 11, Hirano taken singly or in combination with other prior art of record, does not disclose or teach an apparatus for estimating surface friction coefficients, the apparatus comprising: means for causing excitation of a first rear wheel of a vehicle using a first lateral force that causes the first rear wheel to initiate turning in a first lateral direction; means for determining one or more slip angles that result from excitation of the first rear wheel; means for identifying a surface friction coefficient, the surface friction coefficient being based at least in part on a relationship between changes in magnitude of the first lateral force and the one or more slip angles; and means for causing maneuvering of the vehicle to be based at least in part on the surface friction coefficient.

Regarding claim 12, Hirano taken singly or in combination with other prior art of record, does not disclose or teach a method for estimating surface friction coefficients, the method comprising: causing excitation of a first rear wheel of a vehicle using a first lateral force that causes the first rear wheel to initiate turning in a first lateral direction; determining one or more slip angles that result from excitation of the first rear wheel; identifying a surface friction coefficient, the surface friction coefficient being based at least in part on a relationship between changes in magnitude of the first lateral force and the one or more slip angles; and causing maneuvering of the vehicle to be based at least in part on the surface friction coefficient.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B